DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco (2006/0266168).
Regarding Claim 1, Pacheco teaches a multi-directional driver bit (Ref. 100, fig. 1&2, [0043]) comprising: 
at least one screw bit body (Ref. 16, Fig. 1); 
the screw bit body comprising a plurality of laterally-bracing sidewalls (See annotated Fig. 7 below), a plurality of intermittent sidewalls (See annotated Fig. 7 below), a first base (See annotated Fig. 1 below) and a second base (See annotated Fig. 1 below); 
each of the plurality of laterally-bracing sidewalls comprising a first lateral edge (See annotated Fig. 7 below & Fig. 8c), a second lateral edge (See annotated Fig. 7 below, Fig. 8c), a bracing surface (Ref. 34, Fig. 7) and an engagement cavity (See annotated Fig. 7 below), the first lateral edge and the second lateral edge being positioned opposite to each other across the bracing surface (Fig. 7), the engagement cavity traversing normal and into the bracing surface (Fig. 7), the engagement cavity traversing into the at least one screw bit body from the first base towards the second base (Fig. 1), the engagement cavity comprising an angled driving portion (See annotated Fig. 7 below) and a concave portion (Ref. 38, Fig. 7), the angled driving portion being positioned adjacent to the first lateral edge (Fig. 7), the angled driving portion being positioned in between the first lateral edge and the concave portion (Fig. 7 annotated below), a first end of the angled driving portion being positioned coincident with the first lateral edge (Fig. 7 annotated below, Fig. 8c is the preferred embodiment), a second end of the angled driving portion being positioned adjacent to the concave portion (Fig. 7), the bracing surface being flat (Fig. 7&8c), the angled driving portion being flat (Fig. 7&8c); 
the bracing surface being colinear with the first lateral edge and the second lateral edge (Fig. 7); 
the plurality of laterally-bracing sidewalls being radially positioned about a rotation axis (Ref. L, Fig. 1) of the at least one screw bit body (Fig. 1); 
the plurality of intermittent sidewalls being radially positioned about the rotation axis of the at least one screw bit body (Ref. L, Fig. 1 and 7); 
the plurality of intermittent sidewalls being interspersed among the plurality of laterally-bracing sidewalls (Fig. 7 annotated below); and 
the bracing surface of an arbitrary laterally-bracing sidewall among the plurality of laterally-bracing sidewalls being angularly offset from an adjacent intermittent sidewall (Fig. 7) among the plurality of intermittent sidewalls by an obtuse angle ([0047&0053] describes the side surfaces are angularly offset from one another approximately 120 degrees) so as to create a sharp gripping tooth (Fig. 8b shows sharp angles between each side to create a defined edge and sharp gripping tooth).  Using the embodiment as shown in Fig. 8c, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a sharp gripping tooth that is due to the angle between 

    PNG
    media_image1.png
    510
    642
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    449
    414
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    437
    436
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    451
    494
    media_image4.png
    Greyscale


Regarding Claim 3,  Pacheco teaches the limitations of claim 1, as described above, and further teaches an attachment body (Ref. 14, Fig. 1, [0043]); 
the attachment body being centrally positioned around and along the rotation axis (Fig. 1, Ref. L); and 
the attachment body being connected adjacent to the second base (Fig. 1).

Regarding Claim 6,  Pacheco teaches the limitations of claim 1, as described above, and further teaches wherein the plurality of intermittent sidewalls and the plurality of laterally-bracing sidewalls radially alternate between each other about the rotation axis of the screw bit body (see annotated Fig. 7 below, Fig. 1).  

    PNG
    media_image5.png
    525
    642
    media_image5.png
    Greyscale


Regarding Claim 7,  Pacheco teaches the limitations of claim 1, as described above, and further teaches wherein the first lateral edge, the second lateral edge, and the bracing surface taper from the first base to the second base (Fig. 1-3).  

Regarding Claim 8,  Pacheco teaches the limitations of claim 1, as described above, and further teaches wherein the engagement cavity tapers from the first base to the second base (Fig. 1-3).  

Regarding Claim 9,  Pacheco teaches the limitations of claim 1, as described above, and further teaches wherein a driving width distance of the angled driving portion perpendicular to the rotation axis is tapered from the from the second base to the first base (fig. 3).  

Regarding Claim 10,  Pacheco teaches the limitations of claim 1, as described above, and further teaches wherein a bracing width distance of the bracing surface perpendicular to the rotation axis is tapered from the from the second base to the first base (Fig. 3).  


Regarding Claim 12,  Pacheco teaches the limitations of claim 1, as described above, and further teaches the concave portion comprising at least one curved portion (See annotated fig. 7 below) and at least one planar portion (See annotated Fig. 7 below); and each of the at least one curved portion and the at least one planar portion being connected to one another at angles less than 180 degrees (fig. 7 below shows the angle is less than 180 degrees).


    PNG
    media_image6.png
    472
    459
    media_image6.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco as applied to claims 1, 3, 6-10, and 12 above, and further in view of Hard (2016/0136792).
Regarding Claim 2, Pacheco teaches the limitations of claim 1, as described above and further teaches an attachment body (Ref. 14, Fig. 1, [0043]); the attachment body being centrally positioned around and along the rotation axis (Fig. 1, Ref. L); and the attachment body being connected adjacent to the second base (Fig. 1).  
Pacheco fails to explicitly teach an engagement bore.  Harp teaches a bit to deliver torque and can be considered analogous art because it is within the same field of endeavor.  Harp further teaches an engagement bore (Fig. 3, [0025] describes a socket that can be added as an engagement bore) and the engagement bore traversing into the attachment body along the rotation axis, opposite the screw bit body (Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the driver bit, as taught by Pacheco, with an engagement bore, as taught by Harp, to increase functionality by allowing more tools to mate with the attachment body and provide increased torque.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco as applied to claims 1, 3, 6-10, and 12 above, and further in view of Huang (2012/0096992).
Regarding Claim 11, Pacheco teaches the limitations of claim 1, as described above, butJabut faib fails to explicitly teach the concave portion comprising a plurality of planar portions.  Huang teaches a bit to apply torque and can be considered analogous art because it is within the same field of endeavor.  Huang further teaches the concave portion comprising a plurality of planar portions (Ref. 11, Fig. 1, [0020]); and each of the plurality of planar portions being connected to one another at angles less than 180 degrees (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the concave portion, as taught by Pacheco, to comprise of a plurality of planar portions, as taught by Huang, since such a modification is merely an alternate equivalent structure to make up a concave structure.  			
Response to Arguments
Examiner acknowledges the cancellation of claims 4-5.  The rejection of claim 5 under 35 USC 112 is withdrawn.
Examiner acknowledges the amendments of claim 12 and withdraws the drawing objection and 35 USC 112 rejection.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Applicant has amended claim 1 to recite “the bracing surface being colinear with the first lateral edge and the second lateral edge” thereby changing the scope of the claim to overcome the double patenting rejection and necessitating a new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Essen (11,413,729), Jackman (2,121,197), Kull (2,969,250), Brugola (5,577,871), and Chaconas (5,873,290) can be considered analogous art because they are within the same field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723